ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on November 14, 1972 (Fla.App. 269 So.2d 45) reversing the final judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed February 28, 1973 (Fla. 275 So.2d 519) and mandate dated April 11, 1973, now lodged in this court, granted certiorari and remanded the cause with instructions to reinstate the final judgment;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in *527this cause on November 30, 1972 is withdrawn, the judgment of this court filed November 14, 1972 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the final judgment of the circuit court appealed from herein is reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16(b), Florida Appellate Rules, 32 F.S.A.).